Citation Nr: 0812719	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-03 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for beriberi.

2.  Entitlement to service connection for dysentery.

3.  Entitlement to service connection for malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from November 1941 to April 
1942 and from March 1945 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the VA 
Regional Office (RO) in Manila, Philippines which denied 
entitlement to the benefits sought.


FINDINGS OF FACT

1.  The veteran is not shown to have been a prisoner of war 
(POW).  

2.  Beriberi was not manifested during service, and the 
veteran is not currently shown to have beriberi.  

3.  Dysentery was not manifested during service, and the 
veteran is not currently shown to have dysentery.  

4.  Malaria was not manifested during service, and the 
veteran is not currently shown to have malaria.


CONCLUSION OF LAW

1.  Beriberi was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred  38 
U.S.C.A §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).

2.  Dysentery was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred  38 
U.S.C.A §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).

3.  Malaria was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred  38 
U.S.C.A §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in April 2004.  While this notice does not 
provide any information concerning the disability evaluation 
or the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. §5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran has essentially contended that he became a 
prisoner of war (POW) in April 1942, while serving in the 
United States Armed Forces in the Far East (USAFFE) in 
Bataan, Philippines.  The veteran has further asserted that 
he was a prisoner, and took part in the "Bataan Death 
March," for four days until he escaped with civilian 
assistance.  The veteran states that at that time he had 
beriberi, dysentery, and malaria, and was unable to work 
until he returned to service in March 1945. 

Documents provided by the U.S. Army Reserve Personnel Center 
indicate that the veteran was in pre-war status (PWS) from 
November to December of 1941, beleaguered status (BEL) from 
December 1941 to April 1942, missing (MISS) on April 9, 1942, 
and no casualty status (NCS) from April 1942 to March 1945.  
These documents also assert that the veteran's status from 
April 1942 to June 1944 was "alleged POW status, not 
supported."  

The record also contains a certification from the Office of 
the Adjutant General of the Armed Forced of the Philippines 
which asserts the veteran's NCS status from April 1942 to 
March 1945, and that the veteran incurred malaria, dysentery, 
and beriberi from April 1942 to June 1944.  

The file contains a single page from a general hospital in 
Tarlac City, Philippines, which appears to be the results of 
an electrocardiogram.  However, this page does not interpret 
the electrocardiogram, or make any diagnosis regarding the 
results.  The record contains no additional medical records.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for certain chronic 
diseases, such as dysentery or malaria, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.  

Additionally, if a veteran is a former prisoner of war and 
was interned or detained for not less than 30 days, beriberi 
and chronic dysentery shall be service connected if they 
manifested to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  § 3.309(c).  

Based upon a review of the above the Board concludes that the 
evidence in this matter does not support that the veteran was 
a POW.  A review of the records produced by the Philippine 
Army as well as the U.S. Army Reserve Personnel Center 
clearly indicate that the veteran's assertions of POW status 
were not supported.  It should also be noted that the veteran 
has asserted that he was a POW for approximately four days.  
As such, even if the evidence supported a finding of POW 
status, the veteran would not be entitled to any presumptions 
regarding service connection as he was not interned or 
detained for not less than thirty days.  § 3.309(c)  

Even should the veteran be found to have been a POW for the 
period indicated, the requirement of a showing of a current 
disability would still not have been met.  As stated above, a 
prerequisite of service connection is medical evidence of a 
current disability.  The record before the Board contains no 
medical evidence which asserts a current chronic disorder in 
the form of, or related to, beriberi, dysentery, or malaria.  
Additionally, there is no medical or lay evidence that the 
veteran suffered from a chronic disease that manifested 
within a year of leaving active service.  

In the absence of proof of a post-service chronic disability, 
there cannot be a valid claim of service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

 
ORDER

Service connection for beriberi is denied.

Service connection for dysentery is denied.

Service connection for malaria is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


